DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Koffsky on August 5, 2021.
The application has been amended as follows: 

11. (Currently Amended) The method of Claim 1, wherein the responsive action comprises at least one of: terminating [[an]] the execution of the program, raising an interrupt, limiting access to the function, and generating a report.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:

As dependent claims 2-12 and 14-19 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
LEMAY (Pub. No.: US 2018/0373871 A1) teaches storing a stack pointer value to indicate a boundary between stack frames of instrumented code above the boundary and uninstrumented code below the boundary, and determining whether the stack pointer rises to the stack pointer value, and enabling bounds checking based on a determination that the stack pointer rises to the stack pointer value. However, LEMAY does not teach wherein said obtaining the boundaries comprises: determining a stack offset delta of the function using a mapping of return addresses of one or more functions in the program and corresponding stack offset deltas of the one or more functions, wherein the stack offset delta is indicative of a difference between a current value of a stack pointer and a value of the stack pointer upon entering the function.

NIU (Pub. No.: US 2020/0371809 A1) teaches computing the stack size, which is then subtracted from the stack pointer to get the return address, and then using the return address to compute the caller's stack frame size. However, NIU does not teach obtaining boundaries of a stack frame of a function that is currently present in a stack without relying on a value of stack frame pointer within the stack.
MOUDGILL (Patent No.: US 6,578,094 B1) teaches bounds checking on data being stored in an array comprising determining if the array is on a program stack by determining a boundary value representing a maximum amount of data that can be written to the array without overwriting a predefined region in the program stack and finding a beginning location of a current stack frame, and determining if an address of the array is between the beginning location of the current stack frame and a top location of the program stack, and if the array is not within the current stack frame, iteratively finding a beginning location of previous stack frames until the array is found. However, MOUDGILL does not teach obtaining boundaries of a stack frame of a function that is currently present in a stack without relying on a value of stack frame pointer within the stack.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138